Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-17 filed July 19, 2019 are pending in which claims 1, 10, and 12-13 are in independent forms.

Priority
Acknowledgment is made of applicant's claims benefit of French Patent Application No. 1856762 filed July 20, 2018.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 7/19/2019 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

ALLOWANCE
	Claims 1-17 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Paton (US Patent Pub. No. 2017/0032439) discloses:
Paton teaches a system/method that provides evaluation of online messaging by receiving the online electronic inquiry message over a communications network, the electronic inquiry message containing inquiry content and a message reception timestamp, the inquiry content including a plurality of inquiry content categories associated with financial services inquiries; identifying the inquiry content pertaining to each of the plurality of inquiry content categories by comparing the inquiry content to a definition of each of the plurality of inquiry content categories (Par. 7),
Paton finally teaches a method/system that provides a technique by sending a score message representing the response score over the communications network for display on a user interface of the financial services product vendor (Par.8),
Ciulla et al. (US Patent Pub. No. 2018/0121539) discloses:
Ciulla et al. teach a method/system that provide a topic which is associated with a set of n-grams, such as one, two, three, four or more consecutive words appearing in natural language text. Each topic may have a topic-specific score associated with each of these n-grams, for instance, in the form of a topic vector, where dimensions of the vector corresponds to each of the topics, and where values of each of the dimensions indicate an amount by which the corresponding n-gram is predictive of the corresponding topic (Par. 87-88),
Ciulla et al. finally teach a method/system that each n-gram in the respective document, for each topic, determine 1) an amount (e.g., proportion relative to a total number of n-grams of the same length) of n-grams in the respective document designated as pertaining to the respective topic, and 2) an amount of all instances of n-grams in all of the documents designating as 2the message that is to be evaluated being considered as being an anomaly or not an anomaly as a function of the result of the comparison between the score given to the message and the above-specified threshold.  The prior arts of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 10, and 12-13 as a whole.  Consequently, independent claims 1, 10, and 12-13 and dependent claims 2-9, 11, and 14-17 are allowable over prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellegarda United States Patent No. 6,477,488,
Moreau et al. United States Patent No. 10,366,400,
Leddy et al. United States Patent Publication No. 2020/00067861.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.
CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/F.K/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157